Title: From Alexander Hamilton to James McHenry, 2 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 2nd 1799
          
          I have received a letter from Colonel Ogden requesting that Wilmington may be appointed as a Company Rendezvous in the place of New Castle, I will therefore thank you to instruct the Agent of the War Department to have the contract made for the former place.
          with great respect I am Sir Your obed Servt.
          
            Secy of War 
        